Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 22 February 2022.
Claims 1-20 are presented for examination.
Claims 1, 3, 8, 10, 12, 13, 14, 16 are amended.

Response to Argument
Applicant’s arguments filed in the amendment filed on 22 February 2022, have been fully considered but they are not deemed persuasive:
Applicant argued that “Independent claim 1 has been amended to recite loading metadata into a metadata store on the one or more primary memory devices, "wherein the first metadata comprises a first set of queried dimensions of a multidimensional database," and "first metadata [that] comprises a first set of queried dimensions of a multidimensional database, as defined by the first query data [and] the second request comprising a user manipulation of the first visualization . . . the first runtime data and the second runtime data both being loaded in the one or more primary memory devices . . wherein the first runtime data and the second runtime data comprise one or more sets of visualized dimensions as manipulated in connection with the second visualization." Independent claims 8 and 14 have been amended similarly. Support for these amendments can be found at least at [0033] of the Specification. Stolte describes a multidimensional data storage cube viewer that displays different views of multidimensional database cubes which separately store cube data and presentation data relating to the presentation of cubes using separated cube and presentation data.
Stolte, 5:66-6:4. Further, Stolte teaches that cube-browsing clients can operate offline using cached cube-related data structures, based on the cached cube data from a cube database. Stolte, 3:56-61. In Stolte, cube data and presentation data are cached separately, while contending for the same physical memory, e.g., a client cache, See Stolte, 3:61-66. By contrast, the independent claims, as amended, are directed to improved memory management by providing separate runtime data and metadata storage. Specification at [0033]. Nothing in Stolte teaches or suggests loading metadata into a metadata store on the one or more primary memory devices, wherein the metadata comprises a first set of queried dimensions of a multidimensional database and manipulating a first visualization in which first and second runtime data are both loaded in primary memory devices and the first and second runtime data comprise sets of visualized dimensions manipulated by a user to provide a second visualization, since Stolte is concerned with efficiently presenting cube data, rather than improving memory management. See Stolte, 2:2-5.”
	Examiner respectfully disagrees.
	Applicant agreed and admitted that “In Stolte, cube data and presentation data are cached separately, while contending for the same physical memory.”
Stolte, Column 1, line 62-column 2, lines 15, discloses “…the cube viewer (1) separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views. When it receives a request to modify a cube view (e.g., through a user's request or action), the viewer quickly examines the stored presentation data to identify any part of the presentation data that it needs to update the cube view. When part of the presentation data needs to be updated, the viewer uses the identified part of the presentation data to formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data. The viewer then updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data. In some embodiments, the viewer receives metadata along with the new cube data in response to a query, and uses the newly retrieved metadata to modify the presentation data that it stores…” which indicates, even both “cube data” and “presentation data” are loaded to the same physical memory, they are stored separately from each other (e.g. they are not stored as one file but two different/separated files), where each one of them can be updated separately.
Especially, the claim recites “load first metadata…on the one or more primary memory devices,” “load first runtime data…into the one or more primary memory devices” and “the first runtime data and the second runtime data both being loaded in the one or more primary memory devices” which indicate “metadata” and “runtime data” are also loaded into the same “the one or more primary memory devices,” but are stored separately.
Although, Stolte does not name “presentation data” as “metadata store,” it does not affect the functionality of separately storing and updating “separated cube” and “presentation data,” where separately stored “presentation data” is broadly interpreted as “metadata store.”
Regarding to argument “since Stolte is concerned with efficiently presenting cube data, rather than improving memory management,” the argument is not deemed persuasive, because different intended purposes do not change or modify the function or steps of instructions of Stolte and the claimed invention.
For newly added limitations, please see the updated mappings in the rejections as below.
The replies to the above arguments are equally applied to other similar arguments.
Therefore, the rejections are maimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stolte et al. (U.S. Patent No.: US 8909680, hereinafter Stolte), in view of MOLA (U.S. Pub. No.: US 20200379883).
For claim 1, Stolte discloses a computer system, comprising:
one or more processors; one or more primary memory devices coupled to the one or more processors; one or more machine-readable medium coupled to the one or more processors and storing computer program code comprising sets instructions executable by the one or more processors to (Stolte: column 27, lines 22-column 28, line 14, “Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions. Examples of computer readable media include, but are not limited to, CD-ROMs, flash drives, RAM chips, hard drives, EPROMs, etc. The computer readable media does not include carrier waves and electronic signals passing wirelessly or over wired connections.”):
obtain a first request from an application for a first visualization based on a first query of a server (Stolte: Column 1, lines 21-46, “FIG. 1 shows a high-level component diagram of a typical OLAP cube browsing system 100…Specifically, the cube viewer 130 sends a cube data request 150 to the data retriever 120. Based on the data request 150, the data retriever 120 queries the cube database 110 using a MultiDimensional eXpressions (MDX) query 140. In response to the query, the cube database 110 returns a MDX query result set 135. The data retriever 120 then sends the cube data 145 to the cube viewer 130 based on the MDX result set 135. Having received the cube data 145, the cube viewer 130 renders a cube view 160 on a display…” 
column 2, lines 31-53, “…The entities in this subset are the entities that are selected (e.g., by a user or by a user's actions) from the cube definition to identify a portion of the cube for viewing…”
column 27, lines 22-column 28, line 14, “FIG. 28…to display multiple cube views or presentations. In some embodiments, the process 2800 is performed by the cube-browsing client. As shown in FIG. 28, the process 2800 specifies (at 2805) a cube axes configuration based on a cube definition…The process 2800 then retrieves (at 2810) cube data based on the cube axes configuration and data stored in a cube cache…generating one or more queries based on the cube axes configuration and data in the cube cache, executing the queries against the cube database to receive a result set, and updating the cube cache and the cube axes configuration based on the result set.
At 2815, the process 2800 renders a set of presentations and displays at least a first presentation on a display. In some embodiments, the display operation includes displaying the first presentation in the primary area of the display…” also see Fig. 28
WHERE “a first request” is broadly interpreted as “cube viewer 130 sends a cube data request 150” or “the entities that are selected (e.g., by a user or by a user's actions) from the cube definition to identify a portion of the cube for viewing”
WHERE “an application” is broadly interpreted as “cube viewer” and “OLAP cube browsing system”
WHERE “a first query” is broadly interpreted as “queries the cube database 110”
WHERE “first visualization” is broadly interpreted as “cube view”);
load first metadata of first query data received from the server into a metadata store on the one or more primary memory devices (Stolte: Column 1, line 62-column 2, lines 15, “Some embodiments of the invention provide a novel multidimensional data storage (MDDS) cube viewer that efficiently retrieves and presents different views of an MDDS cube. In some embodiments, the cube viewer (1) separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views. When it receives a request to modify a cube view (e.g., through a user's request or action), the viewer quickly examines the stored presentation data to identify any part of the presentation data that it needs to update the cube view. When part of the presentation data needs to be updated, the viewer uses the identified part of the presentation data to formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data. The viewer then updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data. In some embodiments, the viewer receives metadata along with the new cube data in response to a query, and uses the newly retrieved metadata to modify the presentation data that it stores.” 
Column 11, lines 51-53, “…the cube cache 480 is a storage area (e.g., memory space, disk storage space) that stores cube data…” 
column 27, lines 22-column 28, line 14, “…The process 2800 then retrieves (at 2810) cube data based on the cube axes configuration and data stored in a cube cache…generating one or more queries based on the cube axes configuration and data in the cube cache, executing the queries against the cube database to receive a result set, and updating the cube cache and the cube axes configuration based on the result set.
At 2815, the process 2800 renders a set of presentations and displays at least a first presentation on a display. In some embodiments, the display operation includes displaying the first presentation in the primary area of the display and displaying the other presentations as thumbnails. In some embodiments, only the first presentation is displayed and the other presentations are hidden from the view.” also see Fig. 28
WHERE “load first metadata of first query data received from the server” is broadly interpreted as “receives metadata along with the new cube data” or “generating one or more queries based on the cube axes configuration and data in the cube cache, executing the queries against the cube database to receive a result set, and updating the cube cache and the cube axes configuration based on the result set”
WHERE “a metadata store” is broadly interpreted as “cube cache”);
wherein the first metadata comprises a first set of queried dimensions of a multidimensional database, as defined by the first query data (Stolte: column 1, lines 15-24, “…A dimension is typically a set of data attributes (e.g., customer, product, date)…An attribute is a descriptive element that may have one or more predefined values. For example, a dimension for "date" may have an attribute for "Month" with values including "January", "February", "March", etc…” column 2, lines 31-53, “The viewer of some embodiments stores the presentation data in a cube configuration storage structure (e.g., a cube axes configuration file), while it stores the cube data in a cube data storage structure (e.g., a cube data file). In some of these embodiments, the viewer derives the cube configuration structure from a cube definition structure, which specifies several entities (measures, dimensions, etc.) that define the cube. The configuration structure in some embodiments stores (1) a subset of the entities that are specified in the cube definition and (2) the relationships between these entities. The entities in this subset are the entities that are selected (e.g., by a user or by a user's actions) from the cube definition to identify a portion of the cube for viewing. In some embodiments, the cube configuration structure is an axes configuration structure as it specifies one or more axes that define the relationships between a subset of entities from the cube definition. For instance, the axes configuration structure can specify a first axis that identifies a set of measures or other numeric cube entities for a cube view, a second axis that identifies a set of dimension attributes as row attributes of the cube view, and a third axis that identifies another set of dimension attributes as column attributes of the cube view”
column 6, lines 2-19, “…the cube viewer (1) separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views…”
Column 7, lines 9-26, “The cube configuration 250 of some embodiments is an axes configuration structure as it specifies one or more axes that define the relationships between a subset of entities from the cube definition…The cube axes configuration can further include a second axis (e.g., row axis) that specifies a set of dimension attributes as row attributes of the cube view, and a third axis (e.g., column axis) that specifies another set of dimension attributes as column attributes of the cube view…”
Column 7, lines 46-60, “The cube data 255 is used to display or render a cube view. In the example illustrated in FIG. 2, the cube data 255 is received at the CVRE 230 by querying the MDDS 210. Specifically, the MDDS is queried using a set of entities (e.g., attributes, measures) in the cube axes configuration 250…” see Fig. 2),
Column 9, lines 45-46, “Specifically, the data retriever 340 queries the multidimensional database through the MDDI 390”);
load first runtime data for the first visualization into the one or more primary memory devices separate from the metadata store, the first runtime data using the first metadata of the metadata store without reloading the first metadata on the one or more primary memory devices (Stolte: Column 1, line 62-column 2, lines 15, “Some embodiments of the invention provide a novel multidimensional data storage (MDDS) cube viewer that efficiently retrieves and presents different views of an MDDS cube. In some embodiments, the cube viewer (1) separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views. When it receives a request to modify a cube view (e.g., through a user's request or action), the viewer quickly examines the stored presentation data to identify any part of the presentation data that it needs to update the cube view. When part of the presentation data needs to be updated, the viewer uses the identified part of the presentation data to formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data. The viewer then updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data. In some embodiments, the viewer receives metadata along with the new cube data in response to a query, and uses the newly retrieved metadata to modify the presentation data that it stores.” 
Column 2, lines 31-53, “The viewer of some embodiments stores the presentation data in a cube configuration storage structure (e.g., a cube axes configuration file)…”
Column 12, lines 48-58, “…For example, with the client application fetching only the data that it needs to render the cube view, an end-user does not have to wait for other cube data to be downloaded…”
column 27, lines 22-column 28, line 14, “FIG. 28 conceptually illustrates a process 2800 that some embodiments perform to display multiple cube views or presentations. In some embodiments, the process 2800 is performed by the cube-browsing client. As shown in FIG. 28, the process 2800 specifies (at 2805) a cube axes configuration based on a cube definition. As mentioned above, the cube axes configuration includes a subset of entities from the cube definition, and indicates the relationships between this subset of entities…The process 2800 then retrieves (at 2810) cube data based on the cube axes configuration and data stored in a cube cache…generating one or more queries based on the cube axes configuration and data in the cube cache, executing the queries against the cube database to receive a result set, and updating the cube cache and the cube axes configuration based on the result set.
At 2815, the process 2800 renders a set of presentations and displays at least a first presentation on a display. In some embodiments, the display operation includes displaying the first presentation in the primary area of the display and displaying the other presentations as thumbnails. In some embodiments, only the first presentation is displayed and the other presentations are hidden from the view.” also see Fig. 28
Column 43, lines 36-52, “The system memory 4320 stores some of the instructions and data that the processor needs at runtime.”
WHERE “load first runtime data for the first visualization” is broadly interpreted as “separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views. When it receives a request to modify a cube view” and/or “client application fetching only the data that it needs to render the cube view” which indicates “data” is requested at rendering (e.g. “runtime”), where the data (other than metadata (e.g. “cube configuration storage structure (e.g., a cube axes configuration file)”)) that required to rendering “cube view” is also interpreted as “runtime data” which includes dimensional “cube data.” Alternatively, see Fig. 25A and Fig. 25B, where same cub data is displayed in column view and bar view, which indicates other runtime data is used to render column view and bar view);
generate the first visualization based on the first runtime data and the first metadata (Stolte: Column 1, line 62-column 2, lines 15, “…the viewer quickly examines the stored presentation data to identify any part of the presentation data that it needs to update the cube view. When part of the presentation data needs to be updated, the viewer uses the identified part of the presentation data to formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data. The viewer then updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data. In some embodiments, the viewer receives metadata along with the new cube data in response to a query, and uses the newly retrieved metadata to modify the presentation data that it stores.” 
column 27, lines 22-column 28, line 14, “FIG. 28...At 2815, the process 2800 renders a set of presentations and displays at least a first presentation on a display. In some embodiments, the display operation includes displaying the first presentation in the primary area of the display and displaying the other presentations as thumbnails. In some embodiments, only the first presentation is displayed and the other presentations are hidden from the view.” also see Fig. 28
WHERE “generate the first visualization” is broadly interpreted as “(2) uses the separated cube and presentation data to generate one or more cube views” and/or “renders a set of presentations and displays at least a first presentation on a display”
WHERE “first visualization” is broadly interpreted as “cube view”);
obtain a second request from the application for a second visualization based on the first query that the first visualization is based on, the second request comprising a user manipulation of the first visualization (Stolte: Column 1, line 62-column 2, lines 15, “…When it receives a request to modify a cube view (e.g., through a user's request or action), the viewer quickly examines the stored presentation data to identify any part of the presentation data that it needs to update the cube view. When part of the presentation data needs to be updated, the viewer uses the identified part of the presentation data to formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data. The viewer then updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data. In some embodiments, the viewer receives metadata along with the new cube data in response to a query, and uses the newly retrieved metadata to modify the presentation data that it stores.”
Column 11, lines 51-53, “…the cube cache 480 is a storage area (e.g., memory space, disk storage space) that stores cube data…” 
Column 12, lines 48-58, “…For example, with the client application fetching only the data that it needs to render the cube view, an end-user does not have to wait for other cube data to be downloaded…”
Column 26, lines 32-35, “…the cube-browsing client of some embodiments renders a cube view and dynamically generates one or more other cube views based on user-interaction with the cube view…”
column 27, lines 22-column 28, line 14, “FIG. 28…The process 2800 then receives (at 2820) user interaction which causes a second presentation to be displayed. A user interaction may cause a change in the cube axes configuration. The change then instigates an update in the display, e.g., updating the first presentation and displaying the second presentation…” also see Fig. 28
WHERE “obtain a second request” is broadly interpreted as “receives a request to modify a cube view”
WHERE “based on the first query that the first visualization is based on” is broadly interpreted as “to modify a cube view,” “viewer quickly examines the stored presentation data to identify any part of the presentation data that it needs to update the cube view” and “updating the first presentation and displaying the second presentation,” where “modify” or “update” indicates second “cube view” is based on previous “cube view” which is generated based on the previous loaded data (also see Fig. 28, steps 2805, 2810, 2820 and 2825)
WHERE “second request comprising a user manipulation of the first visualization” is broadly interpreted as “to modify a cube view”, “generates one or more other cube views based on user-interaction with the cube view” or “receives (at 2820) user interaction which causes a second presentation to be displayed”);
in response to the second request, determine that the first metadata of the first query data is loaded in the metadata store (Stolte: Column 1, line 62-column 2, lines 15, Column 12, lines 48-58, “…For example, with the client application fetching only the data that it needs to render the cube view, an end-user does not have to wait for other cube data to be downloaded…”
Column 14, lines 1-10, “Referring to FIG. 6, the process 600 updates (at 630) the cube cache and the cube axes configuration. In some embodiments, the update operation includes storing the result set in the cube cache. The update operation in some embodiments entails dynamically updating the axes configuration with metadata from the result set in order to render the cube view. In some embodiments, this update operation is only performed when it is required…”
column 27, lines 22-column 28, line 14, “FIG. 28…The process 2800 then receives (at 2820) user interaction which causes a second presentation to be displayed. A user interaction may cause a change in the cube axes configuration. The change then instigates an update in the display, e.g., updating the first presentation and displaying the second presentation…
The process 2800 determines (at 2825) whether the second presentation is already rendered…When the second presentation has not been rendered, the process 2800 determines (at 2830) whether the data for rendering the second presentation is already stored in the cube cache. In some embodiments, this operation includes reviewing the cube axes configuration and the cube cache.” also see Fig. 28
WHERE “determine that the first metadata of the first query data is loaded in the metadata store” is broadly interpreted as “determines (at 2830) whether the data for rendering the second presentation is already stored in the cube cache.”);
in response to the determination that the first metadata of the first query data is loaded in the metadata store, load second runtime data for the second visualization into the one or more primary memory devices separate from the metadata store, the first runtime data and the second runtime data both being loaded in the one or more primary memory devices, the second runtime data using the first metadata of the metadata store, the first metadata not being reloaded into the one or more primary memory devices in response to the second request (Stolte: Column 1, line 62-column 2, lines 15, Column 12, lines 48-58, “…For example, with the client application fetching only the data that it needs to render the cube view, an end-user does not have to wait for other cube data to be downloaded…”
column 6, lines 2-19, “…the cube viewer (1) separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views…”
Column 14, lines 1-10, “Referring to FIG. 6, the process 600 updates (at 630) the cube cache and the cube axes configuration. In some embodiments, the update operation includes storing the result set in the cube cache. The update operation in some embodiments entails dynamically updating the axes configuration with metadata from the result set in order to render the cube view. In some embodiments, this update operation is only performed when it is required. For instance, when all the data required to render the cube view is already in the cube axes configuration and the cube cache. The cube cache and the cube axes configuration might not be updated based on the result set…”
column 27, lines 22-column 28, line 14, “FIG. 28…The process 2800 then receives (at 2820) user interaction which causes a second presentation to be displayed. A user interaction may cause a change in the cube axes configuration. The change then instigates an update in the display, e.g., updating the first presentation and displaying the second presentation…
…When the second presentation has not been rendered, the process 2800 determines (at 2830) whether the data for rendering the second presentation is already stored in the cube cache. In some embodiments, this operation includes reviewing the cube axes configuration and the cube cache.
When the data for rendering the second presentation exists in the cube cache, the process 2800 proceeds to 2840…
At 2840, the process 2800 renders the second presentation.”
Column 43, lines 42-52, “The system memory 4320 stores some of the instructions and data that the processor needs at runtime. In some embodiments, the invention's processes are stored in the system memory 4320, the permanent storage device 4335, and/or the read-only memory 4330. For example, the various memory units include instructions for processing multimedia clips in accordance with some embodiments. From these various memory units, the processing unit(s) 4310 retrieves instructions to execute and data to process in order to execute the processes of some embodiments.”
WHERE “the first metadata not being reloaded into the one or more primary memory devices in response to the second request” is broadly interpreted as “when all the data required to render the cube view is already in the cube axes configuration and the cube cache. The cube cache and the cube axes configuration might not be updated based on the result set” where “not being reloaded” is broadly interpreted as “might not be updated”); and
generate the second visualization based on the second runtime data and the first metadata (Stolte: Column 1, line 62-column 2, lines 15, Column 12, lines 48-58, “…For example, with the client application fetching only the data that it needs to render the cube view, an end-user does not have to wait for other cube data to be downloaded…”
Column 14, lines 1-10, “Referring to FIG. 6, the process 600 updates (at 630) the cube cache and the cube axes configuration. In some embodiments, the update operation includes storing the result set in the cube cache. The update operation in some embodiments entails dynamically updating the axes configuration with metadata from the result set in order to render the cube view. In some embodiments, this update operation is only performed when it is required. For instance, when all the data required to render the cube view is already in the cube axes configuration and the cube cache. The cube cache and the cube axes configuration might not be updated based on the result set…”
column 27, lines 22-column 28, line 14, “FIG. 28…The process 2800 then receives (at 2820) user interaction which causes a second presentation to be displayed. A user interaction may cause a change in the cube axes configuration. The change then instigates an update in the display, e.g., updating the first presentation and displaying the second presentation…
…When the second presentation has not been rendered, the process 2800 determines (at 2830) whether the data for rendering the second presentation is already stored in the cube cache. In some embodiments, this operation includes reviewing the cube axes configuration and the cube cache.
When the data for rendering the second presentation exists in the cube cache, the process 2800 proceeds to 2840…
At 2840, the process 2800 renders the second presentation.” also see Fig. 28);
wherein the first runtime data and the second runtime data comprise one or more sets of visualized dimensions as manipulated in connection with the second visualization (Stolte: Column 1, line 62-column 2, lines 15, “…the cube viewer (1) separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views. When it receives a request to modify a cube view (e.g., through a user's request or action), the viewer quickly examines the stored presentation data to identify any part of the c the viewer uses the identified part of the presentation data to formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data. The viewer then updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data. In some embodiments, the viewer receives metadata along with the new cube data in response to a query, and uses the newly retrieved metadata to modify the presentation data that it stores.” 
WHERE “one or more sets of visualized dimensions” is broadly interpreted as “separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views. When it receives a request to modify a cube view” and/or “client application fetching only the data that it needs to render the cube view” which indicates “data” is requested at rendering (e.g. “runtime”), where the data (other than metadata (e.g. “cube configuration storage structure (e.g., a cube axes configuration file)”)) that required to rendering “cube view” is also interpreted as “runtime data” which includes dimensional “cube data.” Alternatively, see Fig. 25A and Fig. 25B, where same cub data is displayed in column view and bar view, which indicates other runtime data is used to render column view and bar view);
WHERE “the second visualization” is broadly interpreted as “presentation data” as in “identified part of the presentation data to formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data…updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data” (e.g. “the first runtime data” is broadly interpreted as “previously retrieved data,” where “the second runtime data” is broadly interpreted as “retrieve additional cube data and/or presentation data…updates the displayed cube view or renders a new cube view based on the newly retrieved data…”
WHERE “the second visualization” is broadly interpreted as “updates the displayed cube view or renders a new cube view”).
However, Stolte does not explicitly disclose load runtime data for the visualization into the one or more primary memory devices separate from the metadata store.
MOLA discloses runtime data, and load runtime data for the visualization into the one or more primary memory devices separate from the metadata store (MOLA : paragraph [0022], “Returning to cache 108, the cache 108 temporarily caches portions of data stored in the system memory 103; for example, a cache 108 might include a "code" portion that caches portions of system memory 103 storing application code (e.g., of an application 113), and a "data" portion that caches portions of system memory 103 storing application runtime data. If a processing unit 107 requires data (e.g., code or application runtime data) not already stored in the cache 108, the processing unit 107 can initiate a "cache miss," causing the needed data to be fetched from a backing store (e.g., system memory 103, another cache, etc.)…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Intelligent caching of multidimensional cube data” as taught by Stolte by implementing “EXPOSING MEMORY-BACKED OBJECTS AS QUERYABLE MEMORY RESOURCES” as taught by MOLA, because it would provide Stolte’s system with the enhanced capability of “temporarily caches portions of data stored in the system memory 103” (MOLA: paragraph [0022]) in order to “a "code" portion that caches portions of system memory 103 storing application code (e.g., of an application 113), and a "data" portion that caches portions of system memory 103 storing application runtime data. If a processing unit 107 requires data (e.g., code or application runtime data) not already stored in the cache 108, the processing unit 107 can initiate a "cache miss," causing the needed data to be fetched from a backing store (e.g., system memory 103, another cache, etc.)” (MOLA: paragraph [0022]) (E.g. dynamically and separately load required data to different cache portions.).
For claim 2, Stolte and MOLA disclose the computer system of claim 1, wherein the computer program code further comprises sets instructions executable by the one or more processors to: 
modify one or more of the first runtime data and the second runtime data in response to one or more user inputs made with respect to one or more of the first visualization and the second visualization without modifying the first metadata of the metadata store and without reloading the first metadata into the one or more primary memory devices (Stolte: Column 1, line 62-column 2, lines 15, Column 12, lines 48-58, “…For example, with the client application fetching only the data that it needs to render the cube view, an end-user does not have to wait for other cube data to be downloaded…”
Column 14, lines 1-10, “Referring to FIG. 6, the process 600 updates (at 630) the cube cache and the cube axes configuration. In some embodiments, the update operation includes storing the result set in the cube cache. The update operation in some embodiments entails dynamically updating the axes configuration with metadata from the result set in order to render the cube view. In some embodiments, this update operation is only performed when it is required. For instance, when all the data required to render the cube view is already in the cube axes configuration and the cube cache. The cube cache and the cube axes configuration might not be updated based on the result set…”
column 27, lines 22-column 28, line 14, “FIG. 28…The process 2800 then receives (at 2820) user interaction which causes a second presentation to be displayed. A user interaction may cause a change in the cube axes configuration. The change then instigates an update in the display, e.g., updating the first presentation and displaying the second presentation…
…When the second presentation has not been rendered, the process 2800 determines (at 2830) whether the data for rendering the second presentation is already stored in the cube cache. In some embodiments, this operation includes reviewing the cube axes configuration and the cube cache.
When the data for rendering the second presentation exists in the cube cache, the process 2800 proceeds to 2840…
At 2840, the process 2800 renders the second presentation.” See Fig. 28.
NOTE: although Stolte discloses modify first presentation and rendering second presentation, it is obvious to an ordinary skill in the art, when reading above cited paragraphs (e.g. “dynamically updating the axes configuration with metadata from the result set in order to render the cube view. In some embodiments, this update operation is only performed when it is required. For instance, when all the data required to render the cube view is already in the cube axes configuration and the cube cache. The cube cache and the cube axes configuration might not be updated based on the result set…” and “A user interaction may cause a change in the cube axes configuration. The change then instigates an update in the display, e.g., updating the first presentation and displaying the second presentation”) that as long as user’s interaction to any of presentations does not require new data, Stolte will not reload data to cache.). 
For claim 3, Stolte and MOLA disclose the computer system of claim 1, wherein the computer program code further comprises sets instructions executable by the one or more processors to: 
load second metadata of second query data received from the server into the metadata store on the one or more primary memory devices (Stolte: Column 1, line 62-column 2, lines 15, “Some embodiments of the invention provide a novel multidimensional data storage (MDDS) cube viewer that efficiently retrieves and presents different views of an MDDS cube. In some embodiments, the cube viewer (1) separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views. When it receives a request to modify a cube view (e.g., through a user's request or action), the viewer quickly examines the stored presentation data to identify any part of the presentation data that it needs to update the cube view. When part of the presentation data needs to be updated, the viewer uses the identified part of the presentation data to formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data. The viewer then updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data. In some embodiments, the viewer receives metadata along with the new cube data in response to a query, and uses the newly retrieved metadata to modify the presentation data that it stores.” 
Column 11, lines 51-53, “…the cube cache 480 is a storage area (e.g., memory space, disk storage space) that stores cube data…” 
Column 14, lines 1-10, “Referring to FIG. 6, the process 600 updates (at 630) the cube cache and the cube axes configuration. In some embodiments, the update operation includes storing the result set in the cube cache. The update operation in some embodiments entails dynamically updating the axes configuration with metadata from the result set in order to render the cube view. In some embodiments, this update operation is only performed when it is required. For instance, when all the data required to render the cube view is already in the cube axes configuration and the cube cache. The cube cache and the cube axes configuration might not be updated based on the result set…”
column 27, lines 22-column 28, line 14, “…The process 2800 then receives (at 2820) user interaction which causes a second presentation to be displayed. A user interaction may cause a change in the cube axes configuration. The change then instigates an update in the display, e.g., updating the first presentation and displaying the second presentation…
When the second presentation has not been rendered, the process 2800 determines (at 2830) whether the data for rendering the second presentation is already stored in the cube cache. In some embodiments, this operation includes reviewing the cube axes configuration and the cube cache.
When the data for rendering the second presentation exists in the cube cache, the process 2800 proceeds to 2840, which will be described below. When the data for rendering the second presentation has not been stored in the cube cache, the process 2800 retrieves (at 2835) cube data for displaying the second presentation. In some embodiments, this operation includes generating one or more queries based on the cube axes configuration and data in the cube cache, executing the queries against the cube database to receive a result set, and updating the cube cache and the cube axes configuration based on the result set.” Also see Fig. 28,
WHERE “load second metadata of second query data received from the server” is broadly interpreted as “updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data,” “dynamically updating the axes configuration with metadata from the result set in order to render the cube view…only performed when it is required…” and “executing the queries against the cube database to receive a result set, and updating the cube cache and the cube axes configuration based on the result set” which indicates new query is used to retrieve additional “result set” to “updating the cube cache and the cube axes configuration based on the result set.”
NOTE: Although Stolte discloses load second presentation with additional cube data (e.g. second metadata), it is obvious to an ordinary skill in the art, when reading above cited paragraphs (e.g. “dynamically updating the axes configuration with metadata from the result set in order to render the cube view. In some embodiments, this update operation is only performed when it is required. For instance, when all the data required to render the cube view is already in the cube axes configuration and the cube cache. The cube cache and the cube axes configuration might not be updated based on the result set…” and “A user interaction may cause a change in the cube axes configuration. The change then instigates an update in the display, e.g., updating the first presentation and displaying the second presentation”) that additional data (e.g. third runtime data) which is need if user’s interaction to the presentation requires new data, Stolte will reload additional data to render new presentation.); and
wherein the second metadata comprises a second set of queried dimensions as defined by the second query data (Stolte: Column 1, line 62-column 2, lines 15, “…the cube viewer (1) separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views. When it receives a request to modify a cube view (e.g., through a user's request or action), the viewer quickly examines the stored presentation data to identify any part of the c the viewer uses the identified part of the presentation data to formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data. The viewer then updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data. In some embodiments, the viewer receives metadata along with the new cube data in response to a query, and uses the newly retrieved metadata to modify the presentation data that it stores.” 
WHERE “the second metadata” is broadly interpreted as “additional cube data” as in “…retrieve additional cube data and/or presentation data…updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data”);
load third runtime data for a third visualization into the one or more primary memory devices separate from the metadata store, the third runtime data using the second metadata of the metadata store without reloading the second metadata on the one or more primary memory devices (Stolte: Column 1, line 62-column 2, lines 15, “Some embodiments of the invention provide a novel multidimensional data storage (MDDS) cube viewer that efficiently retrieves and presents different views of an MDDS cube. In some embodiments, the cube viewer (1) separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views. When it receives a request to modify a cube view (e.g., through a user's request or action), the viewer quickly examines the stored presentation data to identify any part of the presentation data that it needs to update the cube view. When part of the presentation data needs to be updated, the viewer uses the identified part of the presentation data to formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data. The viewer then updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data. In some embodiments, the viewer receives metadata along with the new cube data in response to a query, and uses the newly retrieved metadata to modify the presentation data that it stores.” 
Column 2, lines 31-53, “The viewer of some embodiments stores the presentation data in a cube configuration storage structure (e.g., a cube axes configuration file)…”
Column 12, lines 48-58, “…For example, with the client application fetching only the data that it needs to render the cube view, an end-user does not have to wait for other cube data to be downloaded…”
Column 14, lines 1-10, “Referring to FIG. 6, the process 600 updates (at 630) the cube cache and the cube axes configuration. In some embodiments, the update operation includes storing the result set in the cube cache. The update operation in some embodiments entails dynamically updating the axes configuration with metadata from the result set in order to render the cube view. In some embodiments, this update operation is only performed when it is required. For instance, when all the data required to render the cube view is already in the cube axes configuration and the cube cache. The cube cache and the cube axes configuration might not be updated based on the result set…”
column 27, lines 22-column 28, line 14, “FIG. 28 conceptually illustrates a process 2800 that some embodiments perform to display multiple cube views or presentations. In some embodiments, the process 2800 is performed by the cube-browsing client. As shown in FIG. 28, the process 2800 specifies (at 2805) a cube axes configuration based on a cube definition. As mentioned above, the cube axes configuration includes a subset of entities from the cube definition, and indicates the relationships between this subset of entities
The process 2800 then retrieves (at 2810) cube data based on the cube axes configuration and data stored in a cube cache…generating one or more queries based on the cube axes configuration and data in the cube cache, executing the queries against the cube database to receive a result set, and updating the cube cache and the cube axes configuration based on the result set.
At 2815, the process 2800 renders a set of presentations and displays at least a first presentation on a display. In some embodiments, the display operation includes displaying the first presentation in the primary area of the display and displaying the other presentations as thumbnails. In some embodiments, only the first presentation is displayed and the other presentations are hidden from the view.” also see Fig. 28
Column 42, lines 36-52, “The system memory 4320 stores some of the instructions and data that the processor needs at runtime.”
WHERE “third runtime data for a third visualization” is broadly interpreted as “separated cube and presentation data to generate one or more cube views…updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data.”	 
However, Stolte does not explicitly disclose load runtime data for the visualization into the one or more primary memory devices separate from the metadata store.
MOLA discloses runtime data, and load runtime data for the visualization into the one or more primary memory devices separate from the metadata store (MOLA : paragraph [0022], “Returning to cache 108, the cache 108 temporarily caches portions of data stored in the system memory 103; for example, a cache 108 might include a "code" portion that caches portions of system memory 103 storing application code (e.g., of an application 113), and a "data" portion that caches portions of system memory 103 storing application runtime data. If a processing unit 107 requires data (e.g., code or application runtime data) not already stored in the cache 108, the processing unit 107 can initiate a "cache miss," causing the needed data to be fetched from a backing store (e.g., system memory 103, another cache, etc.)…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Intelligent caching of multidimensional cube data” as taught by Stolte by implementing “EXPOSING MEMORY-BACKED OBJECTS AS QUERYABLE MEMORY RESOURCES” as taught by MOLA, because it would provide Stolte’s system with the enhanced capability of “temporarily caches portions of data stored in the system memory 103” (MOLA: paragraph [0022]) in order to “a "code" portion that caches portions of system memory 103 storing application code (e.g., of an application 113), and a "data" portion that caches portions of system memory 103 storing application runtime data. If a processing unit 107 requires data (e.g., code or application runtime data) not already stored in the cache 108, the processing unit 107 can initiate a "cache miss," causing the needed data to be fetched from a backing store (e.g., system memory 103, another cache, etc.)” (MOLA: paragraph [0022]) (E.g. dynamically and separately load required data to different cache portions.).
For claim 4, Stolte and MOLA disclose the computer system of claim 1, wherein the computer program code further comprises sets instructions executable by the one or more processors to: 
query the server for the first query data in response to the first request (Stolte: Column 1, line 62-column 2, lines 15, “Some embodiments of the invention provide a novel multidimensional data storage (MDDS) cube viewer that efficiently retrieves and presents different views of an MDDS cube. In some embodiments, the cube viewer (1) separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views. When it receives a request to modify a cube view (e.g., through a user's request or action), the viewer quickly examines the stored presentation data to identify any part of the presentation data that it needs to update the cube view. When part of the presentation data needs to be updated, the viewer uses the identified part of the presentation data to formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data. The viewer then updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data. In some embodiments, the viewer receives metadata along with the new cube data in response to a query, and uses the newly retrieved metadata to modify the presentation data that it stores.”
Column 14, lines 1-10, “Referring to FIG. 6, the process 600 updates (at 630) the cube cache and the cube axes configuration. In some embodiments, the update operation includes storing the result set in the cube cache. The update operation in some embodiments entails dynamically updating the axes configuration with metadata from the result set in order to render the cube view. In some embodiments, this update operation is only performed when it is required…”
column 27, lines 22-column 28, line 14, “…The process 2800 then retrieves (at 2810) cube data based on the cube axes configuration and data stored in a cube cache…generating one or more queries based on the cube axes configuration and data in the cube cache, executing the queries against the cube database to receive a result set, and updating the cube cache and the cube axes configuration based on the result set…” also see Fig. 28
WHERE “query the server for the first query data in response to the first request” is broadly interpreted as “formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data.” and “executing the queries against the cube database to receive a result set”); and 
receive the first query data from the server in response to the query, the first query data including the first metadata (Stolte: Column 1, line 62-column 2, lines 15, “Some embodiments of the invention provide a novel multidimensional data storage (MDDS) cube viewer that efficiently retrieves and presents different views of an MDDS cube. In some embodiments, the cube viewer (1) separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views. When it receives a request to modify a cube view (e.g., through a user's request or action), the viewer quickly examines the stored presentation data to identify any part of the presentation data that it needs to update the cube view. When part of the presentation data needs to be updated, the viewer uses the identified part of the presentation data to formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data. The viewer then updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data. In some embodiments, the viewer receives metadata along with the new cube data in response to a query, and uses the newly retrieved metadata to modify the presentation data that it stores.”
column 27, lines 22-column 28, line 14, “…The process 2800 then retrieves (at 2810) cube data based on the cube axes configuration and data stored in a cube cache…generating one or more queries based on the cube axes configuration and data in the cube cache, executing the queries against the cube database to receive a result set, and updating the cube cache and the cube axes configuration based on the result set…” also see Fig. 28).
For claim 5, Stolte and MOLA disclose the computer system of claim 1, wherein the computer program code further comprises sets instructions executable by the one or more processors to: 
load a filter definition into the one or more primary memory devices, the generation of the first visualization and the generation of the second visualization based on the filter definition, the filter definition being loaded separate from the first runtime data and the second runtime data (Stolte: Column 1, line 62-column 2, lines 15, “Some embodiments of the invention provide a novel multidimensional data storage (MDDS) cube viewer that efficiently retrieves and presents different views of an MDDS cube. In some embodiments, the cube viewer (1) separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views. When it receives a request to modify a cube view (e.g., through a user's request or action), the viewer quickly examines the stored presentation data to identify any part of the presentation data that it needs to update the cube view. When part of the presentation data needs to be updated, the viewer uses the identified part of the presentation data to formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data. The viewer then updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data. In some embodiments, the viewer receives metadata along with the new cube data in response to a query, and uses the newly retrieved metadata to modify the presentation data that it stores.”
column 7, lines 9-26, “The cube configuration 250 of some embodiments is an axes configuration structure as it specifies one or more axes that define the relationships between a subset of entities from the cube definition…the cube axes configuration includes additional axes such as a "filter" axis that specifies a set of attributes for filtering the cube view so that certain data are not shown in the rendered cube view.”
Column 14, lines 1-10, “Referring to FIG. 6, the process 600 updates (at 630) the cube cache and the cube axes configuration. In some embodiments, the update operation includes storing the result set in the cube cache. The update operation in some embodiments entails dynamically updating the axes configuration with metadata from the result set in order to render the cube view. In some embodiments, this update operation is only performed when it is required…” 
Column 16, lines 21-49, “FIG. 9 shows the GUI 800 after creating a cube axes configuration based on user input…In addition, "computer--number of processors" 922 is selected and added to a "filters" section 945 of the configuration area 830. The user might have added these attributes to the different sections by dragging and dropping these items, through a context menu, or through other UI operations. In some embodiments, the GUI includes other UI items to specify a value or a range of values for each attribute selected as a filter for the cube view and displayed in the "filters" section 945 of the configuration area 830…each time an item is added, moved, or removed in the configuration area 830, a configuration update event is triggered. This allows the cube-browsing client to determine whether there is a configuration change…may cause the interactive matrix to be re-rendered on the cube display area 820.” which is obvious to an ordinary skill in the art that “a request to modify a cube view” (e.g. adding “additional axes such as a "filter" axis” will trigger the system re-rendering a update presentation, which are loaded separately at different times (e.g. adding filters to modify first and second presentations which already loaded first and second runtime data previously.)
For claim 7, Stolte and MOLA disclose the computer system of claim 1, wherein the computer system is a mobile device and wherein the server is an online analytics processing server (Stolte: Column 1, lines 6-25, “Online analytical processing (OLAP) is an approach that allows users to view multidimensional data from different points of view. Typical applications of OLAP include financial reporting, management reporting, budgeting and forecasting, business reporting, and marketing. The core of any OLAP system is an OLAP cube…” Column 3, lines 45-50, “…the cube-browsing client is a component of a server-based solution. In some such embodiments, the cube-browsing client is provided via a thin client…” Column 8, lines 43-62, “…the cube-browsing system 300 includes a multidimensional database engine (MDDE) 395 and a cube view rendering engine (CVRE) 350…one or more components of the MDDE 395 are server components…” which disclose “the server is an online analytics processing server.”
Column 12, line 60–Column 13, line 12, “FIG. 5 conceptually illustrates a software architecture of a cube browsing system 500…the cube-browsing client 510 is provided via a thin client. In a thin client solution, some or all of the logic and/or processing is performed on a server while a user interacts with a client application via a separate client machine connected to the server. An example of the thin client would be a low-end computer terminal whose sole function is to provide a graphical user interface to the end-user…” column 42, line 66-column 43, line 10, “FIG. 43 conceptually illustrates an electronic system 4300 with which some embodiments of the invention are implemented. The electronic system 4300 may be a computer (e.g., a desktop computer, personal computer, tablet computer, etc.), phone (e.g., smart phone), PDA, or any other sort of electronic device…” which disclose “computer system is a mobile device”).
For claim 8, it is a non-transitory computer-readable medium claim having similar limitations as cited in claim 1. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 9, it is a non-transitory computer-readable medium claim having similar limitations as cited in claim 2. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 10, it is a non-transitory computer-readable medium claim having similar limitations as cited in claim 3. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 11, it is a non-transitory computer-readable medium claim having similar limitations as cited in claim 4. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 12, it is a non-transitory computer-readable medium claim having similar limitations as cited in claim 5. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 13, it is a non-transitory computer-readable medium claim having similar limitations as cited in claim 6. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 14, it is method claim having similar limitations as cited in claim 1. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 15, it is a method claim having similar limitations as cited in claim 2. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 16, it is a method claim having similar limitations as cited in claim 3. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 17, it is a method claim having similar limitations as cited in claim 4. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 18, it is a method claim having similar limitations as cited in claim 5. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 20, it is a method claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stolte et al. (U.S. Patent No.: US 8909680, hereinafter Stolte), in view of MOLA (U.S. Pub. No.: US 20200379883), and further in view of Soylemez et al. (U.S. Pub. No.: US 20040236767, hereinafter Soylemez).
For claim 6, Stolte and MOLA disclose the computer system of claim 5, wherein the filter definition references pointing to the first metadata  (Stolte: Column 1, line 62-column 2, lines 15, “Some embodiments of the invention provide a novel multidimensional data storage (MDDS) cube viewer that efficiently retrieves and presents different views of an MDDS cube. In some embodiments, the cube viewer (1) separately stores the cube data and the presentation data that relates to the presentation of the cube, and (2) uses the separated cube and presentation data to generate one or more cube views. When it receives a request to modify a cube view (e.g., through a user's request or action), the viewer quickly examines the stored presentation data to identify any part of the presentation data that it needs to update the cube view. When part of the presentation data needs to be updated, the viewer uses the identified part of the presentation data to formulate a customized query to the MDDS to retrieve additional cube data and/or presentation data. The viewer then updates the displayed cube view or renders a new cube view based on the newly retrieved data and at times based on the previously retrieved data. In some embodiments, the viewer receives metadata along with the new cube data in response to a query, and uses the newly retrieved metadata to modify the presentation data that it stores.”
column 7, lines 9-26, “The cube configuration 250 of some embodiments is an axes configuration structure as it specifies one or more axes that define the relationships between a subset of entities from the cube definition…the cube axes configuration includes additional axes such as a "filter" axis that specifies a set of attributes for filtering the cube view so that certain data are not shown in the rendered cube view.”
Column 14, lines 1-10, “Referring to FIG. 6, the process 600 updates (at 630) the cube cache and the cube axes configuration. In some embodiments, the update operation includes storing the result set in the cube cache. The update operation in some embodiments entails dynamically updating the axes configuration with metadata from the result set in order to render the cube view. In some embodiments, this update operation is only performed when it is required…” 
Column 16, lines 21-49, “FIG. 9 shows the GUI 800 after creating a cube axes configuration based on user input…In addition, "computer--number of processors" 922 is selected and added to a "filters" section 945 of the configuration area 830. The user might have added these attributes to the different sections by dragging and dropping these items, through a context menu, or through other UI operations. In some embodiments, the GUI includes other UI items to specify a value or a range of values for each attribute selected as a filter for the cube view and displayed in the "filters" section 945 of the configuration area 830…each time an item is added, moved, or removed in the configuration area 830, a configuration update event is triggered. This allows the cube-browsing client to determine whether there is a configuration change…may cause the interactive matrix to be re-rendered on the cube display area 820.” It is obvious to an ordinary skill in the art that “update event” is triggered when each attribute is added to “the "filters" section,” where the system know it is “update” based on to the “the first metadata ” (e.g. “cube data” of first query, see items 2810-2845 in Fi. 28))
However, Stolte and MOLA do not explicitly disclose a unique key. 
Soylemez discloses filter references a unique key (Soylemez: paragraph [0049], “At block 206, a filtered set of one or more values is generated…” paragraph [0056], “…criteria may specify that the query be limited to one or more unique combinations of dimensional keys, such as a particular product in a particular geographic region for a particular time period. The multidimensional database server 106 can use such criteria to filter the subset to identify particular cells of interest to the query. In this scenario, the particular cells may not form a sub-cube of the subset, rather the cells might be scattered throughout the subset based on the specific key combinations that each comprises a particular key for each of a plurality of dimensions of the n-dimensional data objects…”
WHERE “a unique key” is broadly interpreted as “one or more unique combinations of dimensional keys” that is used on to filter “first metadata” (e.g. “the subset” of data)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Intelligent caching of multidimensional cube data” as taught by Stolte by implementing “Efficient SQL access to multidimensional data” as taught by Soylemez, because it would provide Stolte’s system with the enhanced capability of “criteria may specify that the query be limited to one or more unique combinations of dimensional keys” (Soylemez: paragraph [0056]) in order to “can use such criteria to filter the subset to identify particular cells of interest to the query.” (Soylemez: paragraph [0056]).
For claim 19, it is a method claim having similar limitations as cited in claim 6. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169